DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “said input force control device comprising an activation plate arranged to be moved only when the predetermined amount of force has been reached whereupon such force is evenly distributed and transmitted by the activation plate to all the piezoelectric elements of the piezoelectric modules such that they all receive substantially the same predetermined force, substantially at the same moment, substantially for the same time, and substantially at the same predetermined speed; and a damping element suitable for damping the dynamic load or force so as to protect the piezoelectric modules” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “said input force control device comprising an activation plate arranged to be moved only when the predetermined amount of force has been reached whereupon such force is evenly distributed and transmitted by the activation plate to all the piezoelectric elements of the piezoelectric modules such that they all receive substantially the same predetermined force, substantially at the same moment, substantially for the same time, and substantially at the same predetermined speed; and a damping element suitable for damping the dynamic load or force so as to protect the piezoelectric modules” in combination with the remaining elements of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837